DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is deemed acceptable for the purpose of examination.
Drawings
The drawings are deemed acceptable for the purpose of examination.
Claim Objections
Claims 17-19 objected to because of the following informalities:
Claims 17-19 have incorrect claim dependency as they read “The one or more non-transitory storage media of claim 15”, however they should read “The one or more non-transitory storage media of claim 16”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
	Claim 1 recites a computer-implemented method of predicting yields and recommending seeding rates for subfields with informed risks, comprising: receiving, by a 
	The limitation of for each of the plurality of sub-periods for the one subfield: calculating a moisture stress indicator from the weather data as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “calculating” in the context of the claim language encompasses an individual analyzing data and subsequently calculating a moisture stress indicator using the data.
	The limitation of predicting, for each of a list of seeding rates, a yield from the moisture stress indicator using a trained model as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind but for the recitation of generic computer components. That is, other than reciting “using a trained model”, nothing in the claim precludes the step from practically being performed in the mind. For example, but for the “using a trained model language”, “predicting” in the context of the 
	The limitation of selecting one of the list of seeding rates based on the list of predicted yields as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “selecting” in the context of the claim encompasses a user analyzing a list of seeding rates and selecting one among the list.
	The limitation of identifying one of the predicted yields corresponding to the selected seeding rate as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “selecting” in the context of the claim language encompasses a user, after selecting a seeding rate, determining a predicted yield value that is to be associated with the selected seeding rate.
	The limitation of determining, by the processor, a risk profile associated with a range of yields for the one subfield based on the predicted yields identified for the plurality of sub-periods as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind but for the recitation of generic computer components. That is, nothing in the claim limitation precludes the step from practically being performed in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in 
If a claim limitation, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components, then it falls
within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an
abstract idea.
The judicial exception is not integrated into a practical application. In particular, the
claim recites additional elements –a trained model, and a processor. A trained model and a processor is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the claim recites the receiving step (receiving weather data) and the transmitting step (transmitting data). The receiving and transmitting step is recited at a high level of generality and amounts to mere data gathering which is a form of insignificant extra solution activity.  The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the additional elements of a trained model and a processor amounts to no more than mere instructions to apply the exception using generic computing components. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding the words “apply it” (or Berkheimer.
This claim is not patent eligible under U.S.C. 101.
	Claim 2 recites the computer-implemented method of claim 1, the weather data including observed soil moisture data for a certain subfield of the one or more subfields, the calculating comprising estimating soil moisture data for a specific subfield of the one or more subfields from the weather data using a dynamic spatio-temporal model (DSTM).
	The limitation of the weather data including observed soil moisture data for a certain subfield of the one or more subfields as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in 
	The limitation of the calculating comprising estimating soil moisture data for a specific subfield of the one or more subfields from the weather data using a dynamic spatio-temporal model (DSTM) as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind but for the recitation of generic computer components. That is, nothing in the claim limitation precludes the step from practically being performed in the mind but for the recitation of generic computer components. That is, other than reciting “using a dynamic spatio-temporal model (DSTM)”, nothing in the claim precludes the step from practically being performed in the mind. For example, but for the “using a dynamic spatio-temporal model (DSTM)”, “calculating” in the context of the claim encompasses an individual estimating soil moisture data using the weather data.
This judicial exception is not integrated into a practical application. In particular, the
claim only recites one additional element – a dynamic spatio-temporal model (DSTM). The dynamic spatio-temporal model (DSTM) is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere
instructions to apply the exception using a generic computing model. Accordingly, these
additional elements do not integrate the abstract idea into a practical application because they
do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an
abstract idea
The claim does not include additional elements that are sufficient to amount to

the abstract idea into a practical application, the additional element of the dynamic spatio-temporal model (DSTM) amounts to no more than mere instructions to apply the exception using a generic computing component. Mere instructions to apply an exception using generic
computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claim 3 recites The computer-implemented method of claim 2, the estimating comprising, solving, given precipitation data p, irrigation data irr, and observed soil moisture data for a subset of the one or more subfields, for a(s) and 0(s) and yu in: 
    PNG
    media_image1.png
    41
    346
    media_image1.png
    Greyscale

Yt(s) being observed soil moisture at time t for the subfield s, wt(s) being an actual or estimated soil moisture at time t in a subfield s, yu being minimum saturation data, et(s) being a random observation error, and ut(s) being a spatially correlated error of a real, unobserved soil moisture, -42- Atty Docket No.: 60403-5 004a(s) being an absorption rate and 0(s) being a water-out rate, t corresponding to multiple points in an interval within the sub-period as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. This limitation involves using mathematical calculations. “Solving” in the context of the claim language encompasses a user solving mathematical equations using various data.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing

The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 4 recites he computer-implemented method of claim 3, the estimating further comprising computing, given precipitation data p, irrigation data irr, and wt(s) for at least one t of the specific subfield, soil moisture data for the specific subfield from: 
    PNG
    media_image2.png
    14
    347
    media_image2.png
    Greyscale
  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. This limitation involves using mathematical calculations. “Computing” in the context of the claim language encompasses a user solving mathematical equations using various data.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.

	The limitation of determining soil moisture for the sub-period for the specific subfield from the weather data as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. “Determining” in the context of the claim encompasses a user calculating a soil moisture value from weather data.
	The limitation of computing the moisture stress indicator as a percentage of the sub-period when the soil moisture for the one subfield is above a wet threshold or below a dry threshold within the sub- period as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. “Computing” in the context of the claim language encompasses a user calculating a moisture stress value as a percentage value indicative of a wet or dry threshold.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.

significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 6 recites the computer-implemented method of claim 1, further comprising receiving soil chemistry data, soil topology data, or field imagery data for the first period for the one or more subfields, the predicting being performed further based on the soil chemistry data, the soil topology data, or the field imagery data.
	The limitation of the predicting being performed further based on the soil chemistry data, the soil topology data, or the field imagery data as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. “Predicting” in the context of the claim encompasses a user predicting values using data.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea. Further, the claim recites the receiving step (receiving soil chemistry data, soil topology data, or field imagery data). The receiving is recited at a high level of generality and amounts to mere data gathering which is a form of insignificant extra solution activity.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
Berkheimer.
This claim is not patent eligible under U.S.C. 101.
	Claim 7 recites the computer-implemented method of claim 6, the soil chemistry data including data related to organic matter, cation exchange capacity, or pH scale, the soil topology data including data related to elevation, slope, curvature, or aspect, the field imagery data including satellite images or other aerial images. The limitations of the soil chemistry data, the soil topology data, and the field imagery data merely describe the types of data that are included within the soil chemistry data, the soil topology data, and the field imagery data.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.

	Claim 8 recites the computer-implemented method of claim 1, further comprising receiving training data for building the trained model, -43- Atty Docket No.: 60403-5 004the training data including, for each of a set of subfields for a certain period, soil moisture data, soil chemistry data, soil topology data, field imagery data, and soil seeding rate data at a point within the certain period and a corresponding yield.
	The limitation of the training data including, for each of a set of subfields for a certain period, soil moisture data, soil chemistry data, soil topology data, field imagery data, and soil seeding rate data at a point within the certain period and a corresponding yield as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. This limitation merely describes the data included within the training data. 
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea. Further, the claim recites the receiving step (receiving training data). The receiving is recited at a high level of generality and amounts to mere data gathering which is a form of insignificant extra solution activity.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
Berkheimer.
This claim is not patent eligible under U.S.C. 101.
	Claim 9 recites the computer-implemented method of claim 1, the trained model being a random forest, a clustering algorithm, a neural network, or a logistic regression classifier as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind but for the recitation of generic computer components. That is, nothing in the claim limitation precludes the step from practically being performed in the mind but for the recitation of generic computer components. That is, other than reciting “the trained model being a random forest, a clustering algorithm, a neural network, or a logistic regression classifier”, nothing in the claim precludes the step from practically being performed in the mind. This limitation merely describes the trained model.
The judicial exception is not integrated into a practical application. In particular, the
claim recites one additional element – the trained model being a random forest, a clustering algorithm, a neural network, or a logistic regression classifier. The trained model being a 
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the trained model being a random forest, a clustering algorithm, a neural network, or a logistic regression classifier amounts to no more than mere instructions to apply the exception using a generic computing component. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claim 10 recites the computer-implemented method of claim 1, the one seeding rate being an optimal seeding rate among the list of seeding rates corresponding to a highest predicted yield as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. This limitation merely describes the seeding rate that is selected prior, thus this can still be performed in the human mind as one can simply select the best or optimal seeding rate from a list of seeding rates.
The judicial exception is not integrated into a practical application. In particular, the

idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 11 recites the computer-implemented method of claim 1, further comprising: for each of the plurality of sub-periods for the one subfield: adjusting the selected seeding rate to be closer to a selected or adjusted seeding rate for a neighboring subfield; and determining an adjusted yield corresponding to the adjusted seeding rate, the risk profile being determined based on the adjusted predicted yields for the plurality of subfields.
	The limitation of for each of the plurality of sub-periods for the one subfield: adjusting the selected seeding rate to be closer to a selected or adjusted seeding rate for a neighboring subfield as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. “Adjusting” in the context of the claim language encompasses a user modifying or adjusting a seeding rate.
	The limitation of determining an adjusted yield corresponding to the adjusted seeding rate as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the 
	The limitation of the risk profile being determined based on the adjusted predicted yields for the plurality of subfields as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. “Determined” in the context of the claim encompasses calculating a new risk value based off the newly calculated yield amount.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 12 recites the computer-implemented method of claim 1, the determining further comprising: computing quantiles of the plurality of predicted yields identified for the plurality of sub- periods, the quantile where a predicted yield belongs indicating a risk associated with the predicted yield in the risk profile, the risk being a percent chance that an actual yield is less than the predicted yield.

	The limitation of the quantile where a predicted yield belongs indicating a risk associated with the predicted yield in the risk profile as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. This limitation merely further describes the quantile indicating that a predicted yield has an associated risk within the quantile.
	The limitation of the risk being a percent chance that an actual yield is less than the predicted yield as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. This limitation merely further describes the risk being a percentage indicating that the actual yield is less than a predicted yield.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to

integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 13 recites the computer-implemented method of claim 1, the determining further comprising: for each of the plurality of sub-periods: aggregating the plurality of identified predicted yields over the one or more subfields; and aggregating the plurality of selected seeding rates over the one or more subfields;  -44- Atty Docket No.: 60403-5 004computing quantiles of the plurality of aggregated predicted yields for the plurality of sub-periods, the quantile where an aggregated predicted yield belongs indicating a risk associated with the aggregated predicted yield in the risk profile.
	The limitation of for each of the plurality of sub-periods: aggregating the plurality of identified predicted yields over the one or more subfields as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “aggregating” in the context of the claim encompasses a user collecting a set of predicted yields that have been identified.
	The limitation of aggregating the plurality of selected seeding rates over the one or more subfields as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “aggregating” in the context of the claim encompasses a user  collecting a set of selecting seeding rates.

	The limitation of the quantile where an aggregated predicted yield belongs indicating a risk associated with the aggregated predicted yield in the risk profile as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. This limitation merely further describes the quantile indicating that a predicted yield has an associated risk within the quantile.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 14 recites the computer-implemented method of claim 13, further comprising: selecting a first aggregated predicted yield that belongs to a lower quantile and a second 
	The limitation of selecting a first aggregated predicted yield that belongs to a lower quantile and a second aggregated predicted yield that belongs to a higher quantile as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “selecting” in the context of the claim encompasses a user analyzing yields and then selecting two different yield values that correspond to separate quantiles. 
	The limitation of identifying a first aggregated seeding rate corresponding to the first aggregated predicted yield and a second aggregated seeding rate corresponding to the second aggregated predicted yield as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “identifying” in the context of the claim encompasses a user selecting two different seeding rates from an aggregate that correspond to the previously selected predicted yields.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract

the abstract idea. Further, the claim recites the transmitting step (transmitting the first seeding rate and the second seeding rate). The transmitting is recited at a high level of generality and amounts to mere data gathering which is a form of insignificant extra solution activity.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited. Further, the transmitting step is considered to be extra solution activities in Step 2A Prong 2, and thus it is  re-evaluated in Step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed transmitting step is well-understood, routine, conventional activity is supported under Berkheimer.
This claim is not patent eligible under U.S.C. 101.
	Claim 15 recites the computer-implemented method of claim 1, further comprising: calculating a recent moisture stress indicator for a recent sub-period later than the first period; predicting, for each of a recent list of seeding rates, a yield from the recent moisture stress indicator using the trained model; selecting an optimal seeding rate corresponding to the highest predicted yield among the list of predicted yields; identifying a risk associated with the 
	The limitation of calculating a recent moisture stress indicator for a recent sub-period later than the first period as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “calculating” in the context of the claim language encompasses a user calculating a moisture stress indicator using data.
	The limitation of predicting, for each of a recent list of seeding rates, a yield from the recent moisture stress indicator using the trained model as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind but for the recitation of generic computer components. That is, nothing in the claim limitation precludes the step from practically being performed in the mind but for the recitation of generic computer components. That is, other than reciting “using the trained model”, nothing in the claim precludes the step from practically being performed in the mind. For example, but for the “using the trained model” language, “predicting” in the context of the claim encompasses a user predicting a yield value using the prior calculated moisture stress.
	The limitation of selecting an optimal seeding rate corresponding to the highest predicted yield among the list of predicted yields as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. 
	The limitation of identifying a risk associated with the highest predicted yield from the risk profile as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “identifying” in the context of the claim encompasses a user determining a level of risk to associate with the highest predicted yield.
The judicial exception is not integrated into a practical application. In particular, the
claim recites one additional element – the trained model. The trained model is recited at a
high level of generality (i.e., as a generic model performing a generic computer function) such
that it amounts to no more than mere instructions to apply the exception using a generic
computing model. Accordingly, these additional elements do not integrate the abstract idea
into a practical application because they do not impose any meaningful limits on practicing the
abstract idea. The claim is directed to an abstract idea. Further, the claim recites the transmitting step (transmitting comprising sending the identified risk). The transmitting is recited at a high level of generality and amounts to mere data gathering which is a form of insignificant extra solution activity.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the trained model amounts to no more than mere instructions to apply the exception using a generic computing Berkheimer.
This claim is not patent eligible under U.S.C. 101.
	Claims 16-20 are rejected on the same grounds as claim 1-2, 5, 13-14 respectively
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. US20170196171A1 to Xu, et al. (hereinafter, “Xu”), in view of U.S. Pub. No. US20160232621A1 to Ethington, et al. (hereinafter, “Ethington”), and further in view of U.S. Pub. No. US20180132422A1 to Hassanzadeh, et al. (hereinafter, “Hassanzadeh”)
As per claim 1, Xu teaches A computer-implemented method of predicting yields and recommending seeding rates for subfields with informed risks, comprising: 
receiving, by a processor, weather data for a first period consisting of a plurality of sub- periods for one or more subfields of a field (Xu, Para. [0174-0175] discloses “In an embodiment, agricultural intelligence computer system 130 may be programmed to estimate crop stress index estimates based on past weather and crop management data for the particular location. For example, agricultural intelligence computer system 130 may be programmed to receive past temperature, soil moisture, precipitation, and/or soil nutrient data for the particular field….Agricultural intelligence computer system 130 may compute past crop stress indices based on the past weather and crop management data for the particular location. Based on the past crop stress indices, agricultural intelligence computer system 130 may estimate future crop stress indices.” And Para. [0047] discloses “a server computer system comprising one or more processors”)
for each of the plurality of sub-periods for the one subfield 
calculating a moisture stress indicator from the weather data; (Xu, Para. [0145-0146] discloses “As described, crop stress indices are used to quantify extreme events that may cause stress to crop growth and may negatively affect optimal crop yield. Types of crop stress indices include, but are not limited to, flood stress, drought stress, day heat stress, night heat stress, early drought stress, and nutrient stress. Each type of crop stress index described is a digitally stored value that is calculated by computer using observed agricultural data over a specified period. In an embodiment, the specified period used to calculate a crop stress index may be derived from a crop's lifecycle called the crop phenology” and Para. [0152-0157] discloses the different types of stress such as flooding, drought, and early drought stress)
predicting, for each of [[a list of seeding rates]], a yield from the moisture stress indicator using a trained model; (Xu, Para. [0142] discloses “The model of potential yield described above models a relationship between planting date, relative maturity, and a total potential yield for a crop given ideal conditions. While relative maturity and planting dates may be observed, the potential yield of a crop is unobservable. Thus, to build the model of potential yield, agricultural intelligence computer system 130 may be programmed to treat the potential yield as a latent function in a model of actual yield. The model of actual yield may incorporate the potential yield and one or more values representing stress factors that limit the total yield of a crop” and Para. [0177] discloses “Using the estimated crop stress indices and the modeled potential yield for the crop, agricultural intelligence computer system 130 may generate an estimate of the total yield for the crop at the particular location with the particular planting date and relative maturity values.”)
	Xu fails to explicitly teach:
	selecting one of the list of seeding rates based on the list of predicted yields

transmitting data related to the risk profile to a device associated with the one subfield
However, Ethington teaches:
selecting one of the list of seeding rates based on the list of predicted yields; (Ethington, Para. [0193] discloses “Planting advisor module 421 receives and processes the sets of data points to simulate possible yield potentials. Possible yield potentials are calculated for various planting dates. Planting advisor module 421 additionally utilizes additional data to generate such simulations. The additional data may include simulated weather between the planting data and harvesting date, field workability, seasonal freeze risk, drought risk, heat risk, excess moisture risk, estimated soil temperature, and/or risk tolerance. Risk tolerance may be calculated based for a high profit/high risk scenario, a low risk scenario, a balanced risk/profit scenario, and a user defined scenario. Planting advisor module 421 generates such simulations for each planting date and displays a planting date recommendation for the user on the user device. The recommendation includes the recommended planting date, projected yield, relative maturity, and graphs the projected yield against planting date. In some examples, the planting advisor module also graphs the projected yield against the planting date for spring freeze risk, the planting date for fall freeze risk, the planting date for drought risk, the planting date for heat risk, the planting date for excess moisture risk, the planting date for estimated soil temperature, and the planting date for the various risk tolerance levels. Planting advisor module 421 provides the option of modeling and displaying alternative yield scenarios for planting data and projected yield by modifying one or more data points associated with seed characteristic data, field-specific data, desired planting population and/or seed cost, expected yield, and/or indication of risk preference. The alternative yield scenarios may be displayed and graphed on the user device along with the original recommendation. And Para. [0246] discloses “ The module 427 preferably additionally enables the user to select or modify one or more farm practice criteria (e.g., seeding rate, seed type) on a per-management-zone basis; in some such embodiments, the module 427 prompts the user to select a management zone (e.g., on a map or list view), then prompts the user to select or modify a farm practice criterion (e.g., select a seeding rate of 30,000 seeds per acre) and then apply the selected or modified farm practice criterion to each location in the management zone (e.g., by associating each location within the management zone in a variable rate or variable hybrid prescription map with the selected seeding rate or seed type).”)
determining, by the processor, a risk profile associated with a range of yields for the one subfield based on the predicted yields identified for the plurality of sub-periods; (Ethington, Para. [0193] discloses “Planting advisor module 421 receives and processes the sets of data points to simulate possible yield potentials. Possible yield potentials are calculated for various planting dates. Planting advisor module 421 additionally utilizes additional data to generate such simulations. The additional data may include simulated weather between the planting data and harvesting date, field workability, seasonal freeze risk, drought risk, heat risk, excess moisture risk, estimated soil temperature, and/or risk tolerance. Risk tolerance may be calculated based for a high profit/high risk scenario, a low risk scenario, a balanced risk/profit scenario, and a user defined scenario.  Planting advisor module 421 provides the option of modeling and displaying alternative yield scenarios for planting data and projected yield by modifying one or more data points associated with seed characteristic data, field-specific data, desired planting population and/or seed cost, expected yield, and/or indication of risk preference.”)
transmitting data related to the risk profile to a device associated with the one subfield. (Ethington, Para. [0193] discloses “Planting advisor module 421 provides the option of modeling and displaying alternative yield scenarios for planting data and projected yield by modifying one or more data points associated with seed characteristic data, field-specific data, desired planting population and/or seed cost, expected yield, and/or indication of risk preference. The alternative yield scenarios may be displayed and graphed on the user device along with the original recommendation.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify predicting yields from data as disclosed by Xu to select seeding rates and determine risk profiles as disclosed by Ethington. The combination would have been obvious because a person of ordinary skill in the art would be motivated to determine risks associated with projections such that one may be able to make an accurate determination regarding a prediction and be able to appropriately select seeding rates such that appropriate farm criterion is selected.
Xu fails to explicitly teach:
selecting one of the list of seeding rates based on the list of predicted yields
and identifying one of the predicted yields corresponding to the selected seeding rate
However, Hassanzadeh teaches:
(Hassanzadeh, Para. [0241] discloses “computing system to save computational resources, such as data storage, computing power, and computer memory of the system, by implementing a programmable pipeline configured to automatically determine management zones for a field based on digital data. The programmable pipeline can automatically generate recommendations and alerts for farmers, insurance companies, and researchers, thereby allowing for a more effective agricultural management in the seeding schedules, operations of agricultural equipment, and application of chemicals to fields, protection of crops and other tangible steps in the management of agricultural field. Management zones created based on historical yield data may be particularly useful in certain agricultural practices, such as selecting a seeding rate. For example, information about the created management zones may be used to generate recommendations for crop growers. The recommendations may pertain to seed and seeding selections. Selecting a recommended seeding rate based on the identified management zones may be very helpful in increasing harvested yields.”)
and identifying one of the predicted yields corresponding to the selected seeding rate; (Hassanzadeh, Para. [0245] discloses “In an embodiment, a management zone delineation application is configured to allow growers to create manual scripts that contain settings and parameters to specify details for delineating management zones. The application may also provide a set of predefined script scenarios and made the set available to the grower. The scenarios may include a scenario that provides information about for example, predicted yield if the grower does not change their current agronomic practice. Another scenario may provide recommendations for achieving the best economic results. Other scenario may include a scenario providing recommendations for achieving maximum yield from the field. These example scenarios may allow a grower to compare different agronomic practices in reference to the field, compare yield results if the different practices are applied, and ultimately choose the recommendations or scenario that best matches their goals.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify predicting yields from data as disclosed by Xu to identify predicted yields as disclosed by Hassanzadeh. The combination would have been obvious because a person of ordinary skill in the art would be motivated to select yields associated with seeding rates such that one can make the best pick regarding a yield that would product a highest throughput.

As per claim 2, the combination of Xu, Ethington, and Hassanzadeh as shown above teaches the computer-implemented method of claim 1, Ethington further teaches:
the weather data including observed soil moisture data for a certain subfield of the one or more subfields, (Ethington, Para. [0062] discloses “As part of the field condition data, the agricultural intelligence computer system determines and provides soil moisture data via a display showing a client application on the user device. Soil moisture indicates the percent of total water capacity available to the crop that is present in the soil of the field. Soil moisture values are initialized at the beginning of the growing season based on environmental data in the agricultural intelligence computer system at that time, such as data from the North American Land Data Assimilation System, and field-specific data. In another embodiment, a soil analysis computing device may analyze soil samples from a plurality of fields for a grower wherein the plurality of fields includes a selected field. Once analyzed, the results may be directly provided from the soil analysis computing device to the agricultural intelligence computer system so that the soil analysis results may be provided to the grower. Further, data from the soil analysis may be inputted into the agricultural intelligence computer system for use in determining field condition data and agricultural intelligence services.”)
the calculating comprising estimating soil moisture data for a specific subfield of the one or more subfields from the weather data using a dynamic spatio-temporal model (DSTM).(Ethington, Para. [0062-0065] discloses “As part of the field condition data, the agricultural intelligence computer system determines and provides soil moisture data via a display showing a client application on the user device. Soil moisture indicates the percent of total water capacity available to the crop that is present in the soil of the field. Soil moisture values are initialized at the beginning of the growing season based on environmental data in the agricultural intelligence computer system at that time, such as data from the North American Land Data Assimilation System, and field-specific data…. Once analyzed, the results may be directly provided from the soil analysis computing device to the agricultural intelligence computer system so that the soil analysis results may be provided to the grower. Further, data from the soil analysis may be inputted into the agricultural intelligence computer system for use in determining field condition data and agricultural intelligence services. oil moisture values are then adjusted, at least daily, during the growing season by tracking moisture entering the soil via precipitation and moisture leaving the soil via evapotranspiration (ET)…. Daily evapotranspiration associated with a user's specific field is calculated based on a version of the standard Penman-Monteith ET model. “)
Same motivation to combine Xu and Ethington as claim 1

As per claim 5, the combination of Xu, Ethington, and Hassanzadeh as shown above teaches the computer-implemented method of claim 1, Ethington further teaches:
determining soil moisture for the sub-period for the specific subfield from the weather data; (Ethington, Para. [0172-0173] discloses “As part of field condition data 180 provided, agricultural intelligence computer system 150 uses and executes soil moisture data module 414. Soil moisture data module 414 is configured to determine the percent of total water capacity available to the crop that is present in the soil of the field. Soil moisture data module 414 initializes output at the beginning of the growing season based on environmental data in agricultural intelligence computer system 150 at that time, such as data from the North American Land Data Assimilation System, and field-specific & environmental data 170…. The agricultural intelligence computer systems accounts for a user's specific field-specific & environmental data 170 related to soil to determine runoff and the runoff curve for the specific field. Lighter, sandier soils allow greater precipitation water infiltration and experience less runoff during heavy precipitation events than heavier, more compact soils. Heavier or denser soil types have lower precipitation infiltration rates and lose more precipitation to runoff on days with large precipitation events.”)
computing the moisture stress indicator as a percentage of the sub-period when the soil moisture for the one subfield is above a wet threshold or below a dry threshold within the sub- (Ethington, Para. [0172-0173] discloses “As part of field condition data 180 provided, agricultural intelligence computer system 150 uses and executes soil moisture data module 414. Soil moisture data module 414 is configured to determine the percent of total water capacity available to the crop that is present in the soil of the field. Soil moisture data module 414 initializes output at the beginning of the growing season based on environmental data in agricultural intelligence computer system 150 at that time, such as data from the North American Land Data Assimilation System, and field-specific & environmental data 170…. The agricultural intelligence computer systems accounts for a user's specific field-specific & environmental data 170 related to soil to determine runoff and the runoff curve for the specific field. Lighter, sandier soils allow greater precipitation water infiltration and experience less runoff during heavy precipitation events than heavier, more compact soils. Heavier or denser soil types have lower precipitation infiltration rates and lose more precipitation to runoff on days with large precipitation events.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu modified to further modify Ethington to compute the moisture stress indicator as a percentage. The modification would have been obvious because a person of ordinary skill in the art would be motivated to compare different sets of values to one another. Those of ordinary skill in the art typically normalize values to percentages in order to be able to compare different such of values, thus computing the moisture stress indicator as a percentage would have been an obvious modification as one would be motivated to be able to compare stress value with other stress values that may be of different time periods and sources.
As per claim 6, the combination of Xu, Ethington, and Hassanzadeh as shown above teaches the computer-implemented method of claim 1, Xu further teaches:
receiving soil chemistry data, soil topology data, or field imagery data for the first period for the one or more subfields, (Xu, Para. [0050] discloses “…(c) soil data (for example, type, composition, pH, organic matter (OM), cation exchange capacity (CEC)),… (i) imagery data (for example, imagery and light spectrum information from an agricultural apparatus sensor, camera, computer, smartphone, tablet, unmanned aerial vehicle, planes or satellite))
	Ethington further teaches:
the predicting being performed further based on the soil chemistry data, the soil topology data, or the field imagery data. (Ethington, Para. [0081-0087] discloses “In one embodiment, the planting advisor module receives one or more of the following data points for each field identified by the user (as determined from field definition data) in order to determine and provide such planting date recommendations:… A second set of data points is field-specific data related to soil composition. Such field-specific data may include measurements of the acidity or basicity of soil (e.g., pH levels), soil organic matter levels (“OM” levels), and cation exchange capacity levels (“CEC” levels)…. The planting advisor module receives and processes the sets of data points to simulate possible yield potentials.”)
	Same motivation to combine Xu and Ethington as claim 1

As per claim 7, the combination of Xu, Ethington, and Hassanzadeh as shown above teaches the computer-implemented method of claim 6, Xu further teaches:
(Xu, discloses “Examples of field data 106 include… (i) imagery data (for example, imagery and light spectrum information from an agricultural apparatus sensor, camera, computer, smartphone, tablet, unmanned aerial vehicle, planes or satellite)”)
	Ethington further teaches:
	the soil chemistry data including data related to organic matter, cation exchange capacity, or pH scale (Ethington, Para. [0081] discloses “In one embodiment, the planting advisor module receives one or more of the following data points for each field identified by the user (as determined from field definition data) in order to determine and provide such planting date recommendations:  A second set of data points is field-specific data related to soil composition. Such field-specific data may include measurements of the acidity or basicity of soil (e.g., pH levels), soil organic matter levels (“OM” levels), and cation exchange capacity levels (“CEC” levels).”)
	Same motivation to combine Xu and Ethington as claim 1
	Hassanzadeh further teaches:
the soil topology data including data related to elevation, slope, curvature, or aspect, (Hassanzadeh, Para. [0164-0166] discloses “Topology characteristics of a field may include geographical and elevation characteristics of the field. Topology characteristics may include elevation data for an agricultural field, and other topographical properties that may be derived from the elevation data. The properties may include a wetness index, also referred to as a Composite Topographic Index CTI, a Topographic Position Index (TPI) indicator, an aspect, a flow direction, and a slope.”)
	Same motivation to combine Xu and Hassanzadeh as claim 1

As per claim 8, the combination of Xu, Ethington, and Hassanzadeh as shown above teaches the computer-implemented method of claim 1, Xu further teaches:
receiving training data for building the trained model, -43- (Xu, Para. [0101-0103] discloses “In an embodiment, the agricultural intelligence computer system 130 is programmed or configured to create an agronomic model. In this context, an agronomic model is a data structure in memory of the agricultural intelligence computer system 130 that comprises field data 106, such as identification data and harvest data for one or more fields…. n an embodiment, the agricultural intelligence computer system 130 may use a preconfigured agronomic model to calculate agronomic properties related to currently received location and crop information for one or more fields. The preconfigured agronomic model is based upon previously processed field data, including but not limited to, identification data, harvest data, fertilizer data, and weather data. The preconfigured agronomic model may have been cross validated to ensure accuracy of the model. Cross validation may include comparison to ground truthing that compares predicted results with actual results on a field, such as a comparison of precipitation estimate with a rain gauge at the same location or an estimate of nitrogen content with a soil sample measurement.”)
Atty Docket No.: 60403-5 004the training data including, for each of a set of subfields for a certain period, soil moisture data, soil chemistry data, [[soil topology data]], field imagery data, and soil seeding rate data at a point within the certain period and a corresponding yield. (Xu, Para. [0102] discloses “In an embodiment, the agricultural intelligence computer system 130 is programmed or configured to create an agronomic model. In this context, an agronomic model is a data structure in memory of the agricultural intelligence computer system 130 that comprises field data 106, such as identification data and harvest data for one or more fields. The agronomic model may also comprise calculated agronomic properties which describe either conditions which may affect the growth of one or more crops on a field, or properties of the one or more crops, or both.” And Para. [0143-0144] discloses “In an embodiment, agricultural intelligence computer system 130 is programmed to generate the model of potential crop yield using the model of total yield….  For example, agricultural intelligence computer system 130 may receive data identifying, for a particular location and year, temperature measurements, precipitation measurements, watering practices, nutrient applications, and soil data.” And Para [0086-0088[ discloses “In an embodiment, external data server computer 108 stores external data 110, including soil data representing soil composition for the one or more fields and weather data representing temperature and precipitation on the one or more fields… In an embodiment, remote sensor 112 comprises one or more sensors that are programmed or configured to produce one or more observations. Remote sensor 112 may be aerial sensors, such as satellites, vehicle sensors, planting equipment sensors, tillage sensors, fertilizer or insecticide application sensors, harvester sensors, and any other implement capable of receiving data from the one or more fields.” And Para. [0090} discloses “For example, seed monitor systems can both control planter apparatus components and obtain planting data, including signals from seed sensors via a signal harness that comprises a CAN backbone and point-to-point connections for registration and/or diagnostics. Seed monitor systems can be programmed or configured to display seed spacing, population and other information to the user via the cab computer 115 or other devices within the system 130. Examples are disclosed in U.S. Pat. No. 8,738,243 and US Pat. Pub. 20150094916, and the present disclosure assumes knowledge of those other patent disclosures.”)
	Hassanzadeh further teaches:
soil topology data (Hassanzadeh, Para. [0164-0166] discloses “Topology characteristics of a field may include geographical and elevation characteristics of the field. Topology characteristics may include elevation data for an agricultural field, and other topographical properties that may be derived from the elevation data. The properties may include a wetness index, also referred to as a Composite Topographic Index CTI, a Topographic Position Index (TPI) indicator, an aspect, a flow direction, and a slope.”)
	Same motivation to combine Xu and Hassanzadeh as claim 1

As per claim 9, the combination of Xu, Ethington, and Hassanzadeh as shown above teaches the computer-implemented method of claim 1, Hassanzadeh further teaches:
the trained model being a random forest, a clustering algorithm, a neural network, or a logistic regression classifier. (Hassanzadeh, Para. [0207-0209] discloses “Clustering is performed on data representing transient and permanent characteristic of an agricultural field to determine a plurality of cluster labels associated with pixels represented by the preprocessed data. In an embodiment, k-means clustering may be used. In the final step, zones with smaller sizes than s, which is set by configuration data or input, are merged into their most similar large neighboring zones.”)


As per claim 10, the combination of Xu, Ethington, and Hassanzadeh as shown above teaches the computer-implemented method of claim 1, Hassanzadeh further teaches:
the one seeding rate being an optimal seeding rate among the list of seeding rates corresponding to a highest predicted yield; (Hassanzadeh, Para. [0241] discloses “The programmable pipeline can automatically generate recommendations and alerts for farmers, insurance companies, and researchers, thereby allowing for a more effective agricultural management in the seeding schedules, operations of agricultural equipment, and application of chemicals to fields, protection of crops and other tangible steps in the management of agricultural field…For example, information about the created management zones may be used to generate recommendations for crop growers. The recommendations may pertain to seed and seeding selections. Selecting a recommended seeding rate based on the identified management zones may be very helpful in increasing harvested yields.” And Para. [0245] discloses “These example scenarios may allow a grower to compare different agronomic practices in reference to the field, compare yield results if the different practices are applied, and ultimately choose the recommendations or scenario that best matches their goals. Example of an application implementing the management zone delineation and recommendation generator is the Script Creator from The Climate Corporation.”)
Same motivation to combine Xu and Hassanzadeh as claim 1

As per claim 11, the combination of Xu, Ethington, and Hassanzadeh as shown above teaches the computer-implemented method of claim 1, Hassanzadeh further teaches:
for each of the plurality of sub-periods for the one subfield: 
adjusting the selected seeding rate to be closer to a selected or adjusted seeding rate for a neighboring subfield; (Hassanzadeh, Para. [0065-0068] discloses ” In an embodiment, a process is configured to receive a user input to customize management zone delineation options and/or to customize planting plans. For example, the process may be configured to receive requests to merge the zones, split the zones, modify the zones' layouts, modify seed hybrids selections, modify target yields, and/or modify planting plan details. The process may be configured to process the received requests, and generate new management zone delineation options and/or new planting options for the zones. For example, the process may determine interrelations between target yields and planting plans, modify the planting plans, and display the modified planting plans in a graphical form on the user's display device.)
and determining an adjusted yield corresponding to the adjusted seeding rate, (Hassanzadeh, Para. [0065-0068] discloses “Using the techniques described herein, a computer can determine a plurality of management zones based on digital data representing historical yields and characteristics of the field itself. The techniques enable computers to determine the management zones that can be managed uniformly and thus more efficiently and productively. Presented techniques can be useful in certain agricultural practices, such as selecting a seeding rate. Information about management zone delineation options may be used to generate recommendations for crop growers to suggest for example, seed hybrids, seeding populations, and seeding schedules for individual zones.”)
(Hassanzadeh, para [0271-0274] discloses “Referring again to FIG. 11, in step 1114, a test is performed to determine whether any of a plurality of management zones options has been selected by a grower….In an embodiment, the zone management delineation and recommendations application is configured to generate one or more personalized scripts for a particular agricultural field. The scripts may reflect goals and risk tolerance specified by a grower…. In an embodiment, the zone management delineation and recommendations application is configured to allow a grower to generate a script that maximizes the Return on Investment (ROI) that the grower might receive based on profits generated from his field. The application may also allow a grower to determine recommendation for seeding population for maximizing the profits and obtained by weighing "costs and risk against potential yield increases. The application may also allow a grower to enter an expected seed price in terms of dollars per thousand count of seeds, or in terms of dollars per a bag of seeds.”)
Same motivation to combine Xu and Hassanzadeh as claim 1

As per claim 12, the combination of Xu, Ethington, and Hassanzadeh as shown above teaches the computer-implemented method of claim 1, Ethington further teaches:
computing quantiles of the plurality of predicted yields identified for the plurality of sub- periods, (Ethington, Para. [0087] discloses “The planting advisor module receives and processes the sets of data points to simulate possible yield potentials. Possible yield potentials are calculated for various planting dates. The likely harvesting date may be estimated based upon the provided relative maturity (e.g., to generate an earliest recommended harvesting date) and may further be adjusted based upon predicted weather and workability. Risk tolerance may be calculated based for a high profit/high risk scenario, a low risk scenario, a balanced risk/profit scenario, and a user defined scenario. The planting advisor module generates such simulations for each planting date and displays a planting date recommendation for the user on the user device. The recommendation includes the recommended planting date, projected yield, relative maturity, and graphs the projected yield against planting date. In some examples, the planting advisor module also graphs planting dates against the projected yield loss resulting from spring freeze risk, fall freeze risk, drought risk, heat risk, excess moisture risk, and estimated soil temperature. In some examples, such graphs are generated based on the predicted temperatures and/or precipitation between each planting date and a likely or earliest recommended harvest date for the selected relative maturity.”)
the quantile where a predicted yield belongs indicating a risk associated with the predicted yield in the risk profile, (Ethington, Para. [0193] discloses “Planting advisor module 421 receives and processes the sets of data points to simulate possible yield potentials. Possible yield potentials are calculated for various planting dates. Planting advisor module 421 additionally utilizes additional data to generate such simulations. The additional data may include simulated weather between the planting data and harvesting date, field workability, seasonal freeze risk, drought risk, heat risk, excess moisture risk, estimated soil temperature, and/or risk tolerance. Risk tolerance may be calculated based for a high profit/high risk scenario, a low risk scenario, a balanced risk/profit scenario, and a user defined scenario.”)
the risk being a percent chance that an actual yield is less than the predicted yield. (Ethington, Para. [0193] discloses “Planting advisor module 421 receives and processes the sets of data points to simulate possible yield potentials. Possible yield potentials are calculated for various planting dates. Planting advisor module 421 additionally utilizes additional data to generate such simulations. The additional data may include simulated weather between the planting data and harvesting date, field workability, seasonal freeze risk, drought risk, heat risk, excess moisture risk, estimated soil temperature, and/or risk tolerance. Risk tolerance may be calculated based for a high profit/high risk scenario, a low risk scenario, a balanced risk/profit scenario, and a user defined scenario.”)
	Same motivation to combine Xu and Ethington as claim 1

As per claim 13, the combination of Xu, Ethington, and Hassanzadeh as shown above teaches the computer-implemented method of claim 1, Xu further teaches:
for each of the plurality of sub-periods: 
aggregating the plurality of identified predicted yields over the one or more subfields; (Xu, Para. [0138-0139] discloses “At step 714, a model of potential yield is generated that is dependent on planting date and relative maturity based, at least in part, on the relative maturity maps, the planting date maps, and the actual production history maps. For example, using the maps generated in steps 704, 708, and 712, agricultural intelligence computer system 130 may be programmed to construct a digital model of the potential yield of a crop as a function with random errors. As the data in the generated maps are associated with specific locations and years, the digital model may contain a location dependence and a temporal dependence”)
and aggregating the plurality of selected seeding rates over the one or more subfields;  -44- (Xu, Para. [0101-0103] discloses “In an embodiment, the agricultural intelligence computer system 130 is programmed or configured to create an agronomic model. In this context, an agronomic model is a data structure in memory of the agricultural intelligence computer system 130 that comprises field data 106, such as identification data and harvest data for one or more fields. The agronomic model may also comprise calculated agronomic properties which describe either conditions which may affect the growth of one or more crops on a field, or properties of the one or more crops, or both….The agronomic factors may also be used to estimate one or more crop related results, such as agronomic yield. The agronomic yield of a crop is an estimate of quantity of the crop that is produced, or in some examples the revenue or profit obtained from the produced crop. In an embodiment, the agricultural intelligence computer system 130 may use a preconfigured agronomic model to calculate agronomic properties related to currently received location and crop information for one or more fields. The preconfigured agronomic model is based upon previously processed field data, including but not limited to, identification data, harvest data, fertilizer data, and weather data.”)
	Ethington further teaches:
Atty Docket No.: 60403-5 004computing quantiles of the plurality of aggregated predicted yields for the plurality of sub-periods, , (Ethington, Para. [0087] discloses “The planting advisor module receives and processes the sets of data points to simulate possible yield potentials. Possible yield potentials are calculated for various planting dates. The likely harvesting date may be estimated based upon the provided relative maturity (e.g., to generate an earliest recommended harvesting date) and may further be adjusted based upon predicted weather and workability. Risk tolerance may be calculated based for a high profit/high risk scenario, a low risk scenario, a balanced risk/profit scenario, and a user defined scenario. The planting advisor module generates such simulations for each planting date and displays a planting date recommendation for the user on the user device. The recommendation includes the recommended planting date, projected yield, relative maturity, and graphs the projected yield against planting date. In some examples, the planting advisor module also graphs planting dates against the projected yield loss resulting from spring freeze risk, fall freeze risk, drought risk, heat risk, excess moisture risk, and estimated soil temperature. In some examples, such graphs are generated based on the predicted temperatures and/or precipitation between each planting date and a likely or earliest recommended harvest date for the selected relative maturity.”)
the quantile where an aggregated predicted yield belongs indicating a risk associated with the aggregated predicted yield in the risk profile. (Ethington, Para. [0193] discloses “lanting advisor module 421 receives and processes the sets of data points to simulate possible yield potentials. Possible yield potentials are calculated for various planting dates. Planting advisor module 421 additionally utilizes additional data to generate such simulations. The additional data may include simulated weather between the planting data and harvesting date, field workability, seasonal freeze risk, drought risk, heat risk, excess moisture risk, estimated soil temperature, and/or risk tolerance. Risk tolerance may be calculated based for a high profit/high risk scenario, a low risk scenario, a balanced risk/profit scenario, and a user defined scenario.”)
	Same motivation to combine Xu and Ethington as claim 1

As per claim 14, the combination of Xu, Ethington, and Hassanzadeh as shown above teaches the computer-implemented method of claim 13, Ethington further teaches:
selecting a first aggregated predicted yield that belongs to a lower quantile and a second aggregated predicted yield that belongs to a higher quantile; (Ethington, Para. [0087] discloses “The planting advisor module receives and processes the sets of data points to simulate possible yield potentials. Possible yield potentials are calculated for various planting dates. The planting advisor module additionally utilizes additional data to generate such simulations. The additional data may include simulated weather between the planting data and harvesting date, field workability, seasonal freeze risk, drought risk, heat risk, excess moisture risk, estimated soil temperature, and/or risk tolerance. The likely harvesting date may be estimated based upon the provided relative maturity (e.g., to generate an earliest recommended harvesting date) and may further be adjusted based upon predicted weather and workability. Risk tolerance may be calculated based for a high profit/high risk scenario, a low risk scenario, a balanced risk/profit scenario, and a user defined scenario. The planting advisor module generates such simulations for each planting date and displays a planting date recommendation for the user on the user device… The planting advisor module provides the option of modeling and displaying alternative yield scenarios for planting data and projected yield by modifying one or more data points associated with seed characteristic data, field-specific data, desired planting population and/or seed cost, expected yield, and/or indication of risk preference. The alternative yield scenarios may be displayed and graphed on the user device along with the original recommendation.”)
identifying a first aggregated seeding rate corresponding to the first aggregated predicted yield and a second aggregated seeding rate corresponding to the second aggregated predicted yield; (Ethington, Para. [0193] discloses “Planting advisor module 421 receives and processes the sets of data points to simulate possible yield potentials. Possible yield potentials are calculated for various planting dates. Planting advisor module 421 additionally utilizes additional data to generate such simulations. The additional data may include simulated weather between the planting data and harvesting date, field workability, seasonal freeze risk, drought risk, heat risk, excess moisture risk, estimated soil temperature, and/or risk tolerance. Risk tolerance may be calculated based for a high profit/high risk scenario, a low risk scenario, a balanced risk/profit scenario, and a user defined scenario. Planting advisor module 421 generates such simulations for each planting date and displays a planting date recommendation for the user on the user device. The recommendation includes the recommended planting date, projected yield, relative maturity, and graphs the projected yield against planting date. In some examples, the planting advisor module also graphs the projected yield against the planting date for spring freeze risk, the planting date for fall freeze risk, the planting date for drought risk, the planting date for heat risk, the planting date for excess moisture risk, the planting date for estimated soil temperature, and the planting date for the various risk tolerance levels.”)
(Ethington, Para. [0193] discloses “Planting advisor module 421 provides the option of modeling and displaying alternative yield scenarios for planting data and projected yield by modifying one or more data points associated with seed characteristic data, field-specific data, desired planting population and/or seed cost, expected yield, and/or indication of risk preference. The alternative yield scenarios may be displayed and graphed on the user device along with the original recommendation.”)
	Same motivation to combine Xu and Ethington as claim 1

As per claim 15, the combination of Xu, Ethington, and Hassanzadeh as shown above teaches the computer-implemented method of claim 11, Xu further teaches:
calculating a recent moisture stress indicator for a recent sub-period later than the first period; (Xu, Para. [0178] discloses “In an embodiment, agricultural intelligence computer system 130 may be programmed to update the estimate of total yield during the growing season. For example, using the methods described above, agricultural intelligence computer system 130 may estimate crop stress indices for a growth period of a particular field. During the growth stages of the crop, agricultural intelligence computer system 130 may be programmed to refine the estimates of crop stress indices based on received data.”)
predicting, for each of [[a recent list of seeding rates]], a yield from the recent moisture stress indicator using the trained model; (Xu, Para. [0178] discloses “In an embodiment, agricultural intelligence computer system 130 may be programmed to update the estimate of total yield during the growing season. For example, using the methods described above, agricultural intelligence computer system 130 may estimate crop stress indices for a growth period of a particular field. During the growth stages of the crop, agricultural intelligence computer system 130 may be programmed to refine the estimates of crop stress indices based on received data….  Based on the received temperature, precipitation, soil moisture, and/or nutrient application data, agricultural intelligence computer system 130 may be programmed to compute crop stress indices for a crop on the one or more fields during the current growing season.” And Para. [0142] discloses “Thus, to build the model of potential yield, agricultural intelligence computer system 130 may be programmed to treat the potential yield as a latent function in a model of actual yield. The model of actual yield may incorporate the potential yield and one or more values representing stress factors that limit the total yield of a crop”)
	Ethington further teaches:
selecting an optimal seeding rate corresponding to the highest predicted yield among the list of predicted yields (Ethington, Para. [0193] discloses “Planting advisor module 421 receives and processes the sets of data points to simulate possible yield potentials. Possible yield potentials are calculated for various planting dates. Planting advisor module 421 additionally utilizes additional data to generate such simulations. The additional data may include simulated weather between the planting data and harvesting date, field workability, seasonal freeze risk, drought risk, heat risk, excess moisture risk, estimated soil temperature, and/or risk tolerance. Risk tolerance may be calculated based for a high profit/high risk scenario, a low risk scenario, a balanced risk/profit scenario, and a user defined scenario. Planting advisor module 421 generates such simulations for each planting date and displays a planting date recommendation for the user on the user device. The recommendation includes the recommended planting date, projected yield, relative maturity, and graphs the projected yield against planting date. In some examples, the planting advisor module also graphs the projected yield against the planting date for spring freeze risk, the planting date for fall freeze risk, the planting date for drought risk, the planting date for heat risk, the planting date for excess moisture risk, the planting date for estimated soil temperature, and the planting date for the various risk tolerance levels.”)
identifying a risk associated with the highest predicted yield from the risk profile; (Ethington, Para. [0193] discloses “Planting advisor module 421 receives and processes the sets of data points to simulate possible yield potentials. Possible yield potentials are calculated for various planting dates. Planting advisor module 421 additionally utilizes additional data to generate such simulations. The additional data may include simulated weather between the planting data and harvesting date, field workability, seasonal freeze risk, drought risk, heat risk, excess moisture risk, estimated soil temperature, and/or risk tolerance. Risk tolerance may be calculated based for a high profit/high risk scenario, a low risk scenario, a balanced risk/profit scenario, and a user defined scenario. Planting advisor module 421 generates such simulations for each planting date and displays a planting date recommendation for the user on the user device. The recommendation includes the recommended planting date, projected yield, relative maturity, and graphs the projected yield against planting date. In some examples, the planting advisor module also graphs the projected yield against the planting date for spring freeze risk, the planting date for fall freeze risk, the planting date for drought risk, the planting date for heat risk, the planting date for excess moisture risk, the planting date for estimated soil temperature, and the planting date for the various risk tolerance levels.”)
the transmitting comprising sending the identified risk to the device associated with the one subfield. (Ethington, Para. [0193] discloses “Planting advisor module 421 provides the option of modeling and displaying alternative yield scenarios for planting data and projected yield by modifying one or more data points associated with seed characteristic data, field-specific data, desired planting population and/or seed cost, expected yield, and/or indication of risk preference. The alternative yield scenarios may be displayed and graphed on the user device along with the original recommendation.”)
	Same motivation to combine Xu and Ethington as claim 1
	Hassanzadeh further teaches:
	a recent list of seeding rates (Hassanzadeh, Para. [0241] discloses “The programmable pipeline can automatically generate recommendations and alerts for farmers, insurance companies, and researchers, thereby allowing for a more effective agricultural management in the seeding schedules, operations of agricultural equipment, and application of chemicals to fields, protection of crops and other tangible steps in the management of agricultural field. Management zones created based on historical yield data may be particularly useful in certain agricultural practices, such as selecting a seeding rate. For example, information about the created management zones may be used to generate recommendations for crop growers. The recommendations may pertain to seed and seeding selections. Selecting a recommended seeding rate based on the identified management zones may be very helpful in increasing harvested yields.”)
selecting an optimal seeding rate corresponding to the highest predicted yield among the list of predicted yields;  (Hassanzadeh, Para. [0241] discloses “The programmable pipeline can automatically generate recommendations and alerts for farmers, insurance companies, and researchers, thereby allowing for a more effective agricultural management in the seeding schedules, operations of agricultural equipment, and application of chemicals to fields, protection of crops and other tangible steps in the management of agricultural field. Management zones created based on historical yield data may be particularly useful in certain agricultural practices, such as selecting a seeding rate. For example, information about the created management zones may be used to generate recommendations for crop growers. The recommendations may pertain to seed and seeding selections. Selecting a recommended seeding rate based on the identified management zones may be very helpful in increasing harvested yields.”)
	Same motivation to combine Xu and Hassanzadeh as claim 1

	As per claim 16, Xu teaches one or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of a method of predicting yields and recommending seeding rates for subfields with informed risks, the method comprising:
receiving weather data for a first period consisting of a plurality of sub- periods for one or more subfields of a field (Xu, Para. [0174-0175] discloses “In an embodiment, agricultural intelligence computer system 130 may be programmed to estimate crop stress index estimates based on past weather and crop management data for the particular location. For example, agricultural intelligence computer system 130 may be programmed to receive past temperature, soil moisture, precipitation, and/or soil nutrient data for the particular field….Agricultural intelligence computer system 130 may compute past crop stress indices based on the past weather and crop management data for the particular location. Based on the past crop stress indices, agricultural intelligence computer system 130 may estimate future crop stress indices.” And Para. [0047] discloses “a server computer system comprising one or more processors”)
for each of the plurality of sub-periods for the one subfield 
calculating a moisture stress indicator from the weather data; (Xu, Para. [0145-0146] discloses “As described, crop stress indices are used to quantify extreme events that may cause stress to crop growth and may negatively affect optimal crop yield. Types of crop stress indices include, but are not limited to, flood stress, drought stress, day heat stress, night heat stress, early drought stress, and nutrient stress. Each type of crop stress index described is a digitally stored value that is calculated by computer using observed agricultural data over a specified period. In an embodiment, the specified period used to calculate a crop stress index may be derived from a crop's lifecycle called the crop phenology” and Para. [0152-0157] discloses the different types of stress such as flooding, drought, and early drought stress)
predicting, for each of [[a list of seeding rates]], a yield from the moisture stress indicator using a trained model; (Xu, Para. [0142] discloses “The model of potential yield described above models a relationship between planting date, relative maturity, and a total potential yield for a crop given ideal conditions. While relative maturity and planting dates may be observed, the potential yield of a crop is unobservable. Thus, to build the model of potential yield, agricultural intelligence computer system 130 may be programmed to treat the potential yield as a latent function in a model of actual yield. The model of actual yield may incorporate the potential yield and one or more values representing stress factors that limit the total yield of a crop” and Para. [0177] discloses “Using the estimated crop stress indices and the modeled potential yield for the crop, agricultural intelligence computer system 130 may generate an estimate of the total yield for the crop at the particular location with the particular planting date and relative maturity values.”)
	Xu fails to explicitly teach:
	selecting one of the list of seeding rates based on the list of predicted yields
determining a risk profile associated with a range of yields for the one subfield based on the predicted yields identified for the plurality of sub-periods
transmitting data related to the risk profile to a device associated with the one subfield
However, Ethington teaches:
selecting one of the list of seeding rates based on the list of predicted yields; (Ethington, Para. [0193] discloses “Planting advisor module 421 receives and processes the sets of data points to simulate possible yield potentials. Possible yield potentials are calculated for various planting dates. Planting advisor module 421 additionally utilizes additional data to generate such simulations. The additional data may include simulated weather between the planting data and harvesting date, field workability, seasonal freeze risk, drought risk, heat risk, excess moisture risk, estimated soil temperature, and/or risk tolerance. Risk tolerance may be calculated based for a high profit/high risk scenario, a low risk scenario, a balanced risk/profit scenario, and a user defined scenario. Planting advisor module 421 generates such simulations for each planting date and displays a planting date recommendation for the user on the user device. The recommendation includes the recommended planting date, projected yield, relative maturity, and graphs the projected yield against planting date. In some examples, the planting advisor module also graphs the projected yield against the planting date for spring freeze risk, the planting date for fall freeze risk, the planting date for drought risk, the planting date for heat risk, the planting date for excess moisture risk, the planting date for estimated soil temperature, and the planting date for the various risk tolerance levels. Planting advisor module 421 provides the option of modeling and displaying alternative yield scenarios for planting data and projected yield by modifying one or more data points associated with seed characteristic data, field-specific data, desired planting population and/or seed cost, expected yield, and/or indication of risk preference. The alternative yield scenarios may be displayed and graphed on the user device along with the original recommendation. And Para. [0246] discloses “ The module 427 preferably additionally enables the user to select or modify one or more farm practice criteria (e.g., seeding rate, seed type) on a per-management-zone basis; in some such embodiments, the module 427 prompts the user to select a management zone (e.g., on a map or list view), then prompts the user to select or modify a farm practice criterion (e.g., select a seeding rate of 30,000 seeds per acre) and then apply the selected or modified farm practice criterion to each location in the management zone (e.g., by associating each location within the management zone in a variable rate or variable hybrid prescription map with the selected seeding rate or seed type).”)
determining a risk profile associated with a range of yields for the one subfield based on the predicted yields identified for the plurality of sub-periods; (Ethington, Para. [0193] discloses “Planting advisor module 421 receives and processes the sets of data points to simulate possible yield potentials. Possible yield potentials are calculated for various planting dates. Planting advisor module 421 additionally utilizes additional data to generate such simulations. The additional data may include simulated weather between the planting data and harvesting date, field workability, seasonal freeze risk, drought risk, heat risk, excess moisture risk, estimated soil temperature, and/or risk tolerance. Risk tolerance may be calculated based for a high profit/high risk scenario, a low risk scenario, a balanced risk/profit scenario, and a user defined scenario.  Planting advisor module 421 provides the option of modeling and displaying alternative yield scenarios for planting data and projected yield by modifying one or more data points associated with seed characteristic data, field-specific data, desired planting population and/or seed cost, expected yield, and/or indication of risk preference.”)
transmitting data related to the risk profile to a device associated with the one subfield. (Ethington, Para. [0193] discloses “Planting advisor module 421 provides the option of modeling and displaying alternative yield scenarios for planting data and projected yield by modifying one or more data points associated with seed characteristic data, field-specific data, desired planting population and/or seed cost, expected yield, and/or indication of risk preference. The alternative yield scenarios may be displayed and graphed on the user device along with the original recommendation.”)
Same motivation to combine Xu and Ethington as claim 1
Xu fails to explicitly teach:
selecting one of the list of seeding rates based on the list of predicted yields
and identifying one of the predicted yields corresponding to the selected seeding rate
However, Hassanzadeh teaches:
selecting one of the list of seeding rates based on the list of predicted yields (Hassanzadeh, Para. [0241] discloses “computing system to save computational resources, such as data storage, computing power, and computer memory of the system, by implementing a programmable pipeline configured to automatically determine management zones for a field based on digital data. The programmable pipeline can automatically generate recommendations and alerts for farmers, insurance companies, and researchers, thereby allowing for a more effective agricultural management in the seeding schedules, operations of agricultural equipment, and application of chemicals to fields, protection of crops and other tangible steps in the management of agricultural field. Management zones created based on historical yield data may be particularly useful in certain agricultural practices, such as selecting a seeding rate. For example, information about the created management zones may be used to generate recommendations for crop growers. The recommendations may pertain to seed and seeding selections. Selecting a recommended seeding rate based on the identified management zones may be very helpful in increasing harvested yields.”)
(Hassanzadeh, Para. [0245] discloses “In an embodiment, a management zone delineation application is configured to allow growers to create manual scripts that contain settings and parameters to specify details for delineating management zones. The application may also provide a set of predefined script scenarios and made the set available to the grower. The scenarios may include a scenario that provides information about for example, predicted yield if the grower does not change their current agronomic practice. Another scenario may provide recommendations for achieving the best economic results. Other scenario may include a scenario providing recommendations for achieving maximum yield from the field. These example scenarios may allow a grower to compare different agronomic practices in reference to the field, compare yield results if the different practices are applied, and ultimately choose the recommendations or scenario that best matches their goals.”)
Same motivation to combine Xu and Hassanzadeh as claim 1

As per claim 17, the combination of Xu, Ethington, and Hassanzadeh as shown above teaches the one or more non-transitory storage media of claim 15, Ethington further teaches:
the weather data including observed soil moisture data for a certain subfield of the one or more subfields, (Ethington, Para. [0062] discloses “As part of the field condition data, the agricultural intelligence computer system determines and provides soil moisture data via a display showing a client application on the user device. Soil moisture indicates the percent of total water capacity available to the crop that is present in the soil of the field. Soil moisture values are initialized at the beginning of the growing season based on environmental data in the agricultural intelligence computer system at that time, such as data from the North American Land Data Assimilation System, and field-specific data. In another embodiment, a soil analysis computing device may analyze soil samples from a plurality of fields for a grower wherein the plurality of fields includes a selected field. Once analyzed, the results may be directly provided from the soil analysis computing device to the agricultural intelligence computer system so that the soil analysis results may be provided to the grower. Further, data from the soil analysis may be inputted into the agricultural intelligence computer system for use in determining field condition data and agricultural intelligence services.”)
the calculating comprising estimating soil moisture data for a specific subfield of the one or more subfields from the weather data using a dynamic spatio-temporal model (DSTM).(Ethington, Para. [0062-0065] discloses ”As part of the field condition data, the agricultural intelligence computer system determines and provides soil moisture data via a display showing a client application on the user device. Soil moisture indicates the percent of total water capacity available to the crop that is present in the soil of the field. Soil moisture values are initialized at the beginning of the growing season based on environmental data in the agricultural intelligence computer system at that time, such as data from the North American Land Data Assimilation System, and field-specific data…. Once analyzed, the results may be directly provided from the soil analysis computing device to the agricultural intelligence computer system so that the soil analysis results may be provided to the grower. Further, data from the soil analysis may be inputted into the agricultural intelligence computer system for use in determining field condition data and agricultural intelligence services. oil moisture values are then adjusted, at least daily, during the growing season by tracking moisture entering the soil via precipitation and moisture leaving the soil via evapotranspiration (ET)…. Daily evapotranspiration associated with a user's specific field is calculated based on a version of the standard Penman-Monteith ET model. “)
Same motivation to combine Xu and Ethington as claim 1

As per claim 18, the combination of Xu, Ethington, and Hassanzadeh as shown above teaches the one or more non-transitory storage media of claim 15, Ethington further teaches:
determining soil moisture for the sub-period for the specific subfield from the weather data; (Ethington, Para. [0172-0173] discloses “As part of field condition data 180 provided, agricultural intelligence computer system 150 uses and executes soil moisture data module 414. Soil moisture data module 414 is configured to determine the percent of total water capacity available to the crop that is present in the soil of the field. Soil moisture data module 414 initializes output at the beginning of the growing season based on environmental data in agricultural intelligence computer system 150 at that time, such as data from the North American Land Data Assimilation System, and field-specific & environmental data 170…. The agricultural intelligence computer systems accounts for a user's specific field-specific & environmental data 170 related to soil to determine runoff and the runoff curve for the specific field. Lighter, sandier soils allow greater precipitation water infiltration and experience less runoff during heavy precipitation events than heavier, more compact soils. Heavier or denser soil types have lower precipitation infiltration rates and lose more precipitation to runoff on days with large precipitation events.”)
(Ethington, Para. [0172-0173] discloses “As part of field condition data 180 provided, agricultural intelligence computer system 150 uses and executes soil moisture data module 414. Soil moisture data module 414 is configured to determine the percent of total water capacity available to the crop that is present in the soil of the field. Soil moisture data module 414 initializes output at the beginning of the growing season based on environmental data in agricultural intelligence computer system 150 at that time, such as data from the North American Land Data Assimilation System, and field-specific & environmental data 170…. The agricultural intelligence computer systems accounts for a user's specific field-specific & environmental data 170 related to soil to determine runoff and the runoff curve for the specific field. Lighter, sandier soils allow greater precipitation water infiltration and experience less runoff during heavy precipitation events than heavier, more compact soils. Heavier or denser soil types have lower precipitation infiltration rates and lose more precipitation to runoff on days with large precipitation events.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu modified to further modify Ethington to compute the moisture stress indicator as a percentage. The modification would have been obvious because a person of ordinary skill in the art would be motivated to compare different sets of values to one another. Those of ordinary skill in the art typically normalize values to percentages in order to be able to compare different such of values, thus computing the moisture stress indicator as a percentage would have been an obvious modification as one 

As per claim 19, the combination of Xu, Ethington, and Hassanzadeh as shown above teaches the one or more non-transitory storage media of claim 15, Xu further teaches:
for each of the plurality of sub-periods: 
aggregating the plurality of identified predicted yields over the one or more subfields; (Xu, Para. [0138-0139] discloses “At step 714, a model of potential yield is generated that is dependent on planting date and relative maturity based, at least in part, on the relative maturity maps, the planting date maps, and the actual production history maps. For example, using the maps generated in steps 704, 708, and 712, agricultural intelligence computer system 130 may be programmed to construct a digital model of the potential yield of a crop as a function with random errors. As the data in the generated maps are associated with specific locations and years, the digital model may contain a location dependence and a temporal dependence”)
and aggregating the plurality of selected seeding rates over the one or more subfields;  -44- (Xu, Para. [0101-0103] discloses] “In an embodiment, the agricultural intelligence computer system 130 is programmed or configured to create an agronomic model. In this context, an agronomic model is a data structure in memory of the agricultural intelligence computer system 130 that comprises field data 106, such as identification data and harvest data for one or more fields. The agronomic model may also comprise calculated agronomic properties which describe either conditions which may affect the growth of one or more crops on a field, or properties of the one or more crops, or both….The agronomic factors may also be used to estimate one or more crop related results, such as agronomic yield. The agronomic yield of a crop is an estimate of quantity of the crop that is produced, or in some examples the revenue or profit obtained from the produced crop. In an embodiment, the agricultural intelligence computer system 130 may use a preconfigured agronomic model to calculate agronomic properties related to currently received location and crop information for one or more fields. The preconfigured agronomic model is based upon previously processed field data, including but not limited to, identification data, harvest data, fertilizer data, and weather data.”)
	Ethington further teaches:
Atty Docket No.: 60403-5 004computing quantiles of the plurality of aggregated predicted yields for the plurality of sub-periods, , (Ethington, Para. [0087] discloses “The planting advisor module receives and processes the sets of data points to simulate possible yield potentials. Possible yield potentials are calculated for various planting dates. The likely harvesting date may be estimated based upon the provided relative maturity (e.g., to generate an earliest recommended harvesting date) and may further be adjusted based upon predicted weather and workability. Risk tolerance may be calculated based for a high profit/high risk scenario, a low risk scenario, a balanced risk/profit scenario, and a user defined scenario. The planting advisor module generates such simulations for each planting date and displays a planting date recommendation for the user on the user device. The recommendation includes the recommended planting date, projected yield, relative maturity, and graphs the projected yield against planting date. In some examples, the planting advisor module also graphs planting dates against the projected yield loss resulting from spring freeze risk, fall freeze risk, drought risk, heat risk, excess moisture risk, and estimated soil temperature. In some examples, such graphs are generated based on the predicted temperatures and/or precipitation between each planting date and a likely or earliest recommended harvest date for the selected relative maturity.”)
the quantile where an aggregated predicted yield belongs indicating a risk associated with the aggregated predicted yield in the risk profile. (Ethington, Para. [0193] discloses “lanting advisor module 421 receives and processes the sets of data points to simulate possible yield potentials. Possible yield potentials are calculated for various planting dates. Planting advisor module 421 additionally utilizes additional data to generate such simulations. The additional data may include simulated weather between the planting data and harvesting date, field workability, seasonal freeze risk, drought risk, heat risk, excess moisture risk, estimated soil temperature, and/or risk tolerance. Risk tolerance may be calculated based for a high profit/high risk scenario, a low risk scenario, a balanced risk/profit scenario, and a user defined scenario.”)
	Same motivation to combine Xu and Ethington as claim 1

As per claim 20, the combination of Xu, Ethington, and Hassanzadeh as shown above teaches the one or more non-transitory storage media of claim 19, Ethington further teaches:
selecting a first aggregated predicted yield that belongs to a lower quantile and a second aggregated predicted yield that belongs to a higher quantile; (Ethington, Para. [0087] discloses “The planting advisor module receives and processes the sets of data points to simulate possible yield potentials. Possible yield potentials are calculated for various planting dates. The planting advisor module additionally utilizes additional data to generate such simulations. The additional data may include simulated weather between the planting data and harvesting date, field workability, seasonal freeze risk, drought risk, heat risk, excess moisture risk, estimated soil temperature, and/or risk tolerance. The likely harvesting date may be estimated based upon the provided relative maturity (e.g., to generate an earliest recommended harvesting date) and may further be adjusted based upon predicted weather and workability. Risk tolerance may be calculated based for a high profit/high risk scenario, a low risk scenario, a balanced risk/profit scenario, and a user defined scenario. The planting advisor module generates such simulations for each planting date and displays a planting date recommendation for the user on the user device… The planting advisor module provides the option of modeling and displaying alternative yield scenarios for planting data and projected yield by modifying one or more data points associated with seed characteristic data, field-specific data, desired planting population and/or seed cost, expected yield, and/or indication of risk preference. The alternative yield scenarios may be displayed and graphed on the user device along with the original recommendation.”)
identifying a first aggregated seeding rate corresponding to the first aggregated predicted yield and a second aggregated seeding rate corresponding to the second aggregated predicted yield; (Ethington, Para. [0193] discloses “Planting advisor module 421 receives and processes the sets of data points to simulate possible yield potentials. Possible yield potentials are calculated for various planting dates. Planting advisor module 421 additionally utilizes additional data to generate such simulations. The additional data may include simulated weather between the planting data and harvesting date, field workability, seasonal freeze risk, drought risk, heat risk, excess moisture risk, estimated soil temperature, and/or risk tolerance. Risk tolerance may be calculated based for a high profit/high risk scenario, a low risk scenario, a balanced risk/profit scenario, and a user defined scenario. Planting advisor module 421 generates such simulations for each planting date and displays a planting date recommendation for the user on the user device. The recommendation includes the recommended planting date, projected yield, relative maturity, and graphs the projected yield against planting date. In some examples, the planting advisor module also graphs the projected yield against the planting date for spring freeze risk, the planting date for fall freeze risk, the planting date for drought risk, the planting date for heat risk, the planting date for excess moisture risk, the planting date for estimated soil temperature, and the planting date for the various risk tolerance levels.”)
transmitting the first seeding rate with a lower risk associated with the first aggregated predicted yield and the second seeding rate with a higher risk associated with the second aggregated predicted yield to a device associated with the field. (Ethington, Para. [0193] discloses “Planting advisor module 421 provides the option of modeling and displaying alternative yield scenarios for planting data and projected yield by modifying one or more data points associated with seed characteristic data, field-specific data, desired planting population and/or seed cost, expected yield, and/or indication of risk preference. The alternative yield scenarios may be displayed and graphed on the user device along with the original recommendation.”)
	Same motivation to combine Xu and Ethington as claim 1
s 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of U.S. Ethington, further in view of Hassanzadeh, further in view of U.S. Pub. No. US20130212048A1 to Lien, et al. (hereinafter, “Lien”), and further in view of U.S. Pub. No. US20070288167A1 to Anderson, et al. (hereinafter, “Anderson”)
As per claim 2, the combination of Xu, Ethington, and Hassanzadeh as shown above teaches the computer-implemented method of claim 1, Ethington further teaches:
solving, given precipitation data p, irrigation data irr, and observed soil moisture data for a subset of the one or more subfields, for a(s) and 0(s) and yu in: (Ethington, Para. [0035] discloses “The term “field-specific data” refers to (a) field data (e.g., field name, soil type, acreage, tilling status, irrigation status), (b) harvest data (e.g., crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, weather information (e.g., temperature, rainfall) to the extent maintained or accessible by the user, previous growing season information), (c) soil composition (e.g., pH, organic matter (OM), cation exchange capacity (CEC)), (d) planting data (e.g., planting date, seed(s) type, relative maturity (RM) of planted seed(s), seed population), (e) nitrogen data (e.g., application date, amount, source), (f) pesticide data (e.g., pesticide, herbicide, fungicide, other substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant), (g) irrigation data (e.g., application date, amount, source), and (h) scouting observations (photos, videos, free form notes, voice recordings, voice transcriptions, weather conditions (temperature, precipitation (current and over time), soil moisture, crop growth stage, wind velocity, relative humidity, dew point, black layer)). If field-specific data is not provided via one or more agricultural machines or agricultural machine devices that interacts with the agricultural intelligence computer system in a similar manner as the user device, a user may provide such data via the user device to the agricultural intelligence computer system. In other words, the user accesses the agricultural intelligence computer system via the user device and provides the field-specific data.” And Para. [0061-0065] discloses “As part of the field condition data, the agricultural intelligence computer system determines and provides soil moisture data via a display showing a client application on the user device. Soil moisture indicates the percent of total water capacity available to the crop that is present in the soil of the field. Soil moisture values are initialized at the beginning of the growing season based on environmental data in the agricultural intelligence computer system at that time, such as data from the North American Land Data Assimilation System, and field-specific data. In another embodiment, a soil analysis computing device may analyze soil samples from a plurality of fields for a grower wherein the plurality of fields includes a selected field.”)
The combination of Xu, Ethington, and Hassanzadeh fails to explicitly teach:

    PNG
    media_image3.png
    41
    352
    media_image3.png
    Greyscale

Yt(s) being observed soil moisture at time t for the subfield s, wt(s) being an actual or estimated soil moisture at time t in a subfield s, yu being minimum saturation data, et(s) being a random observation error, and ut(s) being a spatially correlated error of a real, unobserved soil moisture, -42- Atty Docket No.: 60403-5 004a(s) being an absorption rate and 0(s) being a water-out rate, t corresponding to multiple points in an interval within the sub-period.
However, Lien teaches:

    PNG
    media_image4.png
    53
    230
    media_image4.png
    Greyscale
 Yt(s) being observed soil moisture at time t for the subfield s, wt(s) being an actual or estimated soil moisture at time t in a subfield s, yu being minimum saturation data, et(s) being a random observation error (Lien, Para. [0007] discloses “An embodiment provides a method of performing real-time correction of a water stage forecast. The method includes obtaining at least one predicted water stage of at least one time and a predicted water stage of a next time after the at least one time, wherein a previous time of the at least one time is a current time; obtaining at least one observed water stage of the at least one time; generating a system error of the water stage forecast according to the at least one observed water stage of the at least one time, the at least one predicted water stage of the at least one time, the predicted water stage of the next time, a Time Series method, and an Average Deviation method; utilizing a Kalman filter method to generate a random error of the water stage forecast; generating a water stage forecast correction of the next time according to the system error and the random error; and correcting a predicted water stage of the next time according to the water stage forecast correction of the next time and the predicted water stage of the next time.” And Para. [0026-0027] discloses “In order to solve a problem of insufficient observed water stages in the flood forecasting period, the Average Deviation method can be utilized. In step 108, the average error of the time (t+1) is generated according to the observed water stages Hobs t, Hobs t−1, . . . , Hobs t−p and the predicted water stages Hpred t+1, Hpred t, Hpred t−1, . . . , Hpred t−p, and equation (2): ɛ AD t + 1 = 1 n  ∑ i = 1 n   [ H pred t - n + i - H obs t - n + i ] , n = 1 , 2 , …  , N sp ( 2 )
As shown in equation (2), εAD t+1 is the average error of the time (t+1), NSP is a predetermined interval number for calculating the average error εAD t+1 of the time (t+1), Hpred t−n+i is a predicted water stage of a previous (n−i)th time of the current time, and Hobs t−n+i is an observed water stage of the previous (n−i)th time of the current time, where (n−i) is an integer.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu as modified to use the correction of estimated water levels as disclosed by Lien. The combination would have been obvious because a person of ordinary skill in the art would be motivated to accurately model and predict soil moisture to accurately predict yields.
	However, Anderson teaches:

    PNG
    media_image5.png
    52
    595
    media_image5.png
    Greyscale
and ut(s) being a spatially correlated error of a real, unobserved soil moisture, -42- Atty Docket No.: 60403-5 004a(s) being an absorption rate and 0(s) being a water-out rate, t corresponding to multiple points in an interval within the sub-period. (Anderson, Para. [0034] discloses “At step S112, the soil moisture for each field element in the region of interest is estimated based on the detailed set of moisture factors and the general set of moisture factors described above. Referring to FIG. 1A, this estimating may be performed by fast soil moisture estimator 14, which processes the inputs made up of a soil element inflow factor 30 selected from the set of soil element inflow factors, a soil element outflow factor 32 selected from set of soil element outflow factors, pre-event soil moisture factor 34, current ground cover factor 36, and/or current crop factor 38.” And Para. [0036-0045] discloses “When invoked, fast soil moisture estimator 14 estimates the field soil moisture for each field element in a particular field using either the “Raining” (Equation 1) or the “Drying” (Equation 2) equations set forth below. Both equations could be used simultaneously, but the execution time would approximately double. Raining: Current Soil Moisture (t+1)=Current Soil Moisture (t)+Hourly Rainfall*SFi*Current Ground Cover Factor   (Equation 1) wherein: Current Soil Moisture (t+1) is the next soil moisture following the Current Soil Moisture (t); Current Soil Moisture (t) is the soil moisture at the current time t; Hourly Rainfall is an amount of rainfall in one hour for a particular field; SFi is a soil element inflow factor 30 selected from the set of soil element inflow factors corresponding to a field element of interest of the particular field; and Current Ground Cover Factor is the current ground cover factor 36 for the particular field. Drying: Current Soil Moisture (t+1)=Current Soil Moisture (t)+Hourly ET0*SFo*Current Crop Factor (Equation 2) wherein: Current Soil Moisture (t+1) is the next soil moisture following the Current Soil Moisture (t); current Soil Moisture (t) is the moisture at the current time t; Hourly ET0 is an amount of evaporation in one hour for a particular field; SFo is a soil element outflow factor 32 selected from the set of soil element outflow factors corresponding to a field element of interest of the particular field; and Current Crop Factor is the current crop factor 38 for the particular field.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu as modified to use the soil moisture levels as disclosed by Anderson. The combination would have been obvious because a person of ordinary skill in the art would be motivated to accurately model and predict soil moisture to accurately predict yields.

As per claim 4, the combination of Xu, Ethington, Hassanzadeh, Lien, and Anderson as shown above teaches the computer-implemented method of claim 3, Anderson further teaches:
computing, given precipitation data p, irrigation data irr, and wt(s) for at least one t of the specific subfield, soil moisture data for the specific subfield from:

    PNG
    media_image6.png
    14
    353
    media_image6.png
    Greyscale
 (Anderson, Para. [0034] discloses “At step S112, the soil moisture for each field element in the region of interest is estimated based on the detailed set of moisture factors and the general set of moisture factors described above. Referring to FIG. 1A, this estimating may be performed by fast soil moisture estimator 14, which processes the inputs made up of a soil element inflow factor 30 selected from the set of soil element inflow factors, a soil element outflow factor 32 selected from set of soil element outflow factors, pre-event soil moisture factor 34, current ground cover factor 36, and/or current crop factor 38.” And Para. [0036-0045] discloses “When invoked, fast soil moisture estimator 14 estimates the field soil moisture for each field element in a particular field using either the “Raining” (Equation 1) or the “Drying” (Equation 2) equations set forth below. Both equations could be used simultaneously, but the execution time would approximately double. Raining: Current Soil Moisture (t+1)=Current Soil Moisture (t)+Hourly Rainfall*SFi*Current Ground Cover Factor   (Equation 1) wherein: Current Soil Moisture (t+1) is the next soil moisture following the Current Soil Moisture (t); Current Soil Moisture (t) is the soil moisture at the current time t; Hourly Rainfall is an amount of rainfall in one hour for a particular field; SFi is a soil element inflow factor 30 selected from the set of soil element inflow factors corresponding to a field element of interest of the particular field; and Current Ground Cover Factor is the current ground cover factor 36 for the particular field. Drying: Current Soil Moisture (t+1)=Current Soil Moisture (t)+Hourly ET0*SFo*Current Crop Factor (Equation 2) wherein: Current Soil Moisture (t+1) is the next soil moisture following the Current Soil Moisture (t); current Soil Moisture (t) is the moisture at the current time t; Hourly ET0 is an amount of evaporation in one hour for a particular field; SFo is a soil element outflow factor 32 selected from the set of soil element outflow factors corresponding to a field element of interest of the particular field; and Current Crop Factor is the current crop factor 38 for the particular field.”)
Same motivation to combine Xu and Anderson as claim 3
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is 571-272-8833. The examiner can normally be reached on M-TR from 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV, can be reached at telephone number 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/H.R.M./Examiner, Art Unit 2123        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123